Case 2:11-cr-00015-LGW-BWC Document 981 Filed 07/13/20 Page 1 of 4

                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                               By CAsbell at 11:05 am, Jul 13, 2020
Case 2:11-cr-00015-LGW-BWC Document 981 Filed 07/13/20 Page 2 of 4
Case 2:11-cr-00015-LGW-BWC Document 981 Filed 07/13/20 Page 3 of 4
Case 2:11-cr-00015-LGW-BWC Document 981 Filed 07/13/20 Page 4 of 4
